IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


JAMIEL JOHNSON, PRISONER AT SCI             : No. 79 EM 2017
CAMP HILL, PA,                              :
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
PRESIDENT JUDGE SHEILA WOODS-               :
SKIPPER OF PHILADELPHIA COUNTY              :
COMMON PLEAS COURT,                         :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of August, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.